DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: The cited pertinent art does not anticipate nor render obvious a pressure measuring apparatus comprising a vessel having at least one non-sealable opening and at least one sealable portion defining an internal cavity, the vessel being disposed in a downward direction within the internal volume of the container such that the at least one non-sealable opening is disposed in a downward direction and configured to receive at least a portion of a second fluid such that a first portion of the internal cavity is filled with the second fluid and a second portion is filled with a second compressible gas such that the vessel is buoyantly positioned between the first and second fluids, and a boundary interface intersecting the vessel at a first pressure, and wherein a change in the environmental pressure of the first compressible gas is communicated to the first and second fluids and the second compressible gas such that as the environmental pressure changes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




 /ANDRE J ALLEN/ Primary Examiner, Art Unit 2856